EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mr. Paul Seegers (Reg. No. 66,621) on 03/04/2021.
The application has been amended as follows:
Please amend the claims filed on 03/04/2021 as follows.
1. (Currently Amended) A mobile device, comprising:
a wireless interface;
a secure processor circuit;
a secure element comprising a first processor and a first memory, wherein the first memory stores programs instructions that when executed by the first processor causes the first processor to perform the steps of:
storing in the first memory, confidential information associated with a plurality of users;
receiving a first request to communicate the confidential information associated with a first user of the plurality of users; 
sending a request to perform an authentication of the first user to the secure processor circuit; and

the secure processor circuit comprising a second processor and a second memory, wherein the second memory stores program instructions that when executed by the second processor causes the second processor to perform the steps of:
authenticating the first user in response to the request from the secure element; and


communicating via the wireless interface, the confidential information associated with the first user in response to the authenticating the first user.

2. (Previously Presented) The mobile device of claim 1, further comprising:
a biosensor;
wherein the second memory stores additional program instructions that when executed by the second processor causes the second processor to perform the steps of: 
collecting biometric information from the plurality of users using the biosensor; 
storing the collected biometric information;
receiving a request to perform the authenticating of the first user, wherein the request identifies the first user; and

wherein the authenticating the first user in response to the request from the secure element further comprises:
receiving biometric information from the first user using the biosensor;
retrieving the biometric information of the first user from the stored biometric information of the plurality of users; and 
comparing the retrieved biometric information of the first user with the received biometric information of the first user.

3. (Currently Amended) The mobile device of claim 1, wherein the first memory stores additional program instructions that when executed by the first processor causes the first processor to perform, for each user of the plurality of users, the steps of:
storing a user applet in the secure element; and
storing in the user applet confidential information of the user;
instantiating an instance of a contactless registry service (CRS) applet; and
associating the instantiated instance of the CRS applet with the user.

4. (Canceled) 

5. (Currently Amended) The mobile device of claim 3, further comprising:
a third processor; and
a third memory stores program instructions that when executed by the third processor causes the third processor to perform, for a second user of the plurality of users,  the steps of:
receiving a second request to communicate confidential information associated with the second user; 
selecting an instance of the CRS applet for the received second request; and

wherein the first memory stores additional program instructions that when executed by the first processor causes the first processor to perform, for the second user of the plurality of users, the steps of:
executing the instance of the CRS applet; and
sending a request to perform an authentication of the second user to the secure processor circuit using the executedinstance of the CRS applet.

6. (Currently Amended) The mobile device of claim 3, the first memory stores additional program instructions that when executed by the first processor causes the first processor to perform the steps of: 
establishing a connection with the secure processor circuit, via the instantiated instance of the CRS applet, by using a the 
determining, based on a status of the connection, whether to communicate the confidential information of the 

7. (Currently Amended) The mobile device of claim 1, wherein the first memory stores additional program instructions that when executed by the first processor causes the first processor to perform the steps of:
instantiating an instance of a contactless registry service (CRS) applet;
assigning the instantiated instance of the CRS applet to each user of the plurality of users;

wherein the sending the request to the secure processor circuit comprises:
sending a request, using the instantiated instance of the CSR applet, to the secure processor circuit to perform an authentication of the first user.

8. (Previously Presented) The mobile device of claim 7, wherein the second memory stores additional program instructions that when executed by the second processor causes the second processor to perform the steps of:
sending an indication of the user authentication to the instantiated instance of the CRS applet of the secure element.

9-21. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The application is directed to security. The instant claims are directed to a mobile device confidential information of multiple users and communicating the confidential information of a user of the multiple users in response to an authentication of the user. Specifically, the applicant teaches a mobile device comprising a wireless interface, a secure processor circuit, a secure element storing confidential information of a plurality of users, receiving a request to communicate the confidential information of the user of the plurality of users and communicating the confidential information of the user, the secure processor circuit performing authenticating the user. However, this is taught by Khan for one user (Khan: US2015/0127549: Fig. 1/2/3/4/5; ¶¶7, 35, 27-30, 42-46, 59, 65-58). Sharp storing confidential information for multiple users in the secure element (Sharp: US2014/0143826: Fig. 6; ¶¶137-139). And Shanmugam (Shanmugam: US9,503,894: 17:48-18:15, 22:30-39) teaches the secure element receive a request associated with one of the plurality of users. 
However, the prior art, neither single nor in combination, does not teach nor fairly suggest:
a secure element…causes the first processor to perform…sending a request to the secure processor circuit to perform an authentication of the user; and…
the secure processor circuit…causes the second processor to perform…performing an authentication of the user in  response to the request from the secure element;
and wherein…the first processor to perform…communicating, via the wireless interface, the confidential information associated with the user in response to the authentication of the user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K./            Examiner, Art Unit 3685

/JOHN W HAYES/            Supervisory Patent Examiner, Art Unit 3685